Case: 22-50388      Document: 00516489002          Page: 1     Date Filed: 09/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 29, 2022
                                   No. 22-50388                            Lyle W. Cayce
                                 Summary Calendar                               Clerk


   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Martin Robert Moncada-Aguirre,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:22-CR-22-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Martin Robert Moncada-Aguirre appeals his conviction and sentence
   for illegal reentry after removal, in violation of 8 U.S.C. § 1326(a) and (b)(1).
   Moncada-Aguirre contends that § 1326(b) is unconstitutional because it
   permits a sentence above the otherwise-applicable statutory maximum based


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50388     Document: 00516489002          Page: 2   Date Filed: 09/29/2022




                                   No. 22-50388


   on facts that were neither alleged in the indictment nor found by a jury
   beyond a reasonable doubt. He acknowledges that this issue is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States v.
   Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). He nevertheless seeks to
   preserve the issue for further review and has filed an unopposed motion for
   summary disposition.     Because summary disposition is appropriate, see
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969),
   Moncada-Aguirre’s motion is GRANTED, and the district court’s
   judgment is AFFIRMED.




                                        2